

[ex10-1logo.jpg]


PLACEMENT AGENCY AGREEMENT
 
December 23, 2010
 
WestPark Capital, Inc.
1900 Avenue of the Stars, Suite 310
Los Angeles, CA  90067


Ladies and Gentlemen:
 
Feigeda Electronic Technology, Inc. a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions of that certain form of
Subscription Agreement in the form attached hereto as Exhibit A between the
Company and certain Investors (the “Purchase Agreement”), as described in that
Private Placement Memorandum dated December 23, 2010 (the “PPM”) and further to
a Share Exchange Agreement dated December 6, 2010, a copy of which is attached
hereto as Exhibit B (the “Share Exchange Agreement”), to issue and sell a
minimum of $500,000 and up to an aggregate of $4,454,455 in shares (the
“Shares”) of its Common Stock, $0.0001 par value per share (the “Common Stock”
or the “Securities”), directly to the Investors (the “Offering”). The Company
previously engaged WestPark Capital, Inc. (“WestPark”), as the Company’s
exclusive placement agent (in such capacity, the “Placement Agent”) in
connection with the Offering, pursuant to that certain Engagement Letter between
WestPark and the Company dated March 13, 2010 and accepted and agreed by the
Company on March 18, 2010 (the “Engagement Letter”), attached hereto as Exhibit
C.  The Purchase Agreement, PPM and Share Exchange Agreement are together the
“Transaction Documents”. Capitalized Terms not otherwise defined herein shall
have the meanings set forth in the Purchase Agreement.
 
The Company hereby confirms and clarifies its agreement with the Placement Agent
as follows:
 
Section 1.             Placement Agent Services, Compensation and Expenses.
 
(a)           The Company acknowledges that WestPark has acted pursuant to the
Engagement Letter as the Company’s exclusive placement agent in connection with
the issuance and sale by the Company of the Securities in a private offering
pursuant to Regulation D as promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), and that the terms of the Offering are subject
to market conditions and negotiations between the Company and the Investors.
 
(b)           The Company confirms that as compensation for services rendered in
connection with the Offering, and provided that the Securities are sold to
Investors in the Offering, at each Closing (as defined in the Purchase
Agreement) of the Offering, the Company shall pay to the Placement Agent (i) a
cash fee equal to 10% of the gross proceeds received from the sale of the
Securities sold at such Closing and (ii) a non-accountable expense allowance
cash fee equal to 4% of the gross proceeds received from the sale of the
Securities at such Closing.  Additionally, upon the initial Closing, the Company
shall pay to the Placement Agent cash fee equal to $14,100 as a success fee for
services provided in connection with the Share Exchange Agreement.
 
(c)           The Company acknowledges and agrees that the Placement Agent
itself has made no commitment to purchase any of the Securities, and the
Placement Agent acknowledges and agrees that it shall have no authority to bind
the Company regarding a sale and issuance of the Securities.  The Company
acknowledges that any advice given by the Placement Agent or its representatives
to the Company is solely for the benefit and use of the Company, the Board of
Directors of the Company (the “Board”) and the management of the Company and may
not be used, reproduced, disseminated, quoted or referred to, without the
Placement Agent’s prior written consent.

 
1

--------------------------------------------------------------------------------

 

(d)           Whether or not the sale to the Investors of the Securities on the
Closing Date is consummated, the Company agrees to reimburse all costs, fees and
expenses incurred by the Placement Agent in connection with the Offering,
including attorneys’ fees and expenses and costs related to travel and meetings
with the Investors and potential investors.
 
(e)           The “Term” of the Placement Agent’s exclusive engagement is
defined in and governed by the Engagement Letter, including the rights and
obligations of the parties hereto if the Offering is not consummated as
contemplated hereby or within the Term.
 
Section 2.             Representations, Warranties and Covenants of the Company.
 
The Company hereby represents, warrants and covenants to the Placement Agent as
of the date hereof, and as of the Closing Date of the Offering, as follows:
 
(a)           Transaction Documents.  The representations and warranties made by
the Company in the Purchase Agreement qualified as to materiality are true and
correct as of the date made and shall be true and correct at all times prior to
and on each Closing Date as so qualified, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date as so qualified, and, the representations and warranties made by the
Company in the Purchase Agreement not qualified as to materiality are true and
correct in all material respects as of the date made and shall be true and
correct at all times prior to and on each Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall perform in all material
respects all obligations and covenants required to be performed by it pursuant
to the Purchase Agreement on or prior to each Closing Date.  The Placement Agent
shall be made party to the Registration Rights Agreement contemplated by the
Purchase Agreement.
 
(b)           Authorization; Enforceability.  This Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company, enforceable against the Company in accordance with its terms,
except as rights to indemnification and contribution hereunder may be limited by
applicable law and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.
 
(c)           UDF Account.  At the initial Closing, the Company will deposit a
minimum of US$1,000,000 (one million dollars) in a U.S. Dollar account to fund
payment of professional fees related to the Company’s obligations as a U.S.
public company.
 
(d)           Use of Proceeds.  The Company will not use any proceeds of the
Offering for (i) investment in other companies, (ii) establishment of new
business ventures either within the Company’s existing operations or outside
them, or (iii) for any purpose not disclosed to investors in the PPM.
 
(e)           Lock-up Agreements. Prior to the initial Closing Date, WestPark
shall have received (a) executed lock-up agreements in the form attached hereto
as Exhibit D from the shareholders of SRKP 20, Inc., (b) executed lock-up
agreements in the form attached hereto as Exhibit E from each of the Company’s
shareholder(s) and/or designees, and (c) an executed lock-up agreement in the
form attached hereto as Exhibit F from the Company.

 
2

--------------------------------------------------------------------------------

 

(f)           SEC Filings.  The Company will file a Notice of Sale of Securities
Pursuant to Regulation D Section 4(6), and/or Uniform Limited Offering Exemption
(“Form D”) with the Securities and Exchange Commission within 15 days of Closing
Date.  Once filed, the Company will provide a copy of the Form D as filed to
WestPark.  Filing the Form D is the responsibility of the Company and failure to
do so will result in a material breach of this Agreement.
 
(g)          Chief Financial Officer.  The Company shall select and hire a Chief
Financial Officer from a list of candidates provided by WestPark to the Company
within 60 days of the Initial Closing Date.
 
(h)          Consultant.  The Company shall select and hire a consultant for a
period of 12 months from the final Closing Date from a list of candidates
provided by WestPark to the Company within 60 days of the Initial Closing Date
whose functions shall consist of:
 
(1)           Coordination of the Company’s Sarbanes-Oxley Act of 2002 (“SOX”)
compliance function, including but not limited to, internal control compliance
under Section 404 of SOX.
 
(2)           Coordination of the Company’s interaction within legal and
accounting professionals including ensuring prompt payment by the Company to and
prompt responses by the Company to information requests from such professionals;
and
 
(3)           Coordination with WestPark to ensure compliance by the Company to
the terms and conditions of this Agreement and those of the Engagement Letter.
 
Section 3.             Indemnification and Contribution.
 
The Company and the Placement Agent hereby affirm their agreement set forth in
Section 14 of the Engagement Letter, and Appendix 1 to the Engagement Letter as
referenced therein, regarding the Placement Agent’s rights to indemnification
and contribution from the Company in connection with the Offering, provided,
however, that nothing in this Section 3 or in the documentation incorporated by
reference shall reduce or vitiate the Placement Agent’s rights to
indemnification pursuant to the terms and conditions of the Registration Rights
Agreement.
 
Section 4.             Representations, Warranties and Covenants of the
Placement Agent
 
The Placement Agent hereby represents, warrants and covenants to the Company as
of the date hereof, and as of the Closing Date of the Offering, as follows:
 
(a)           Regulation D Compliance.  The Placement Agent has not engaged in
any activity that constitutes general solicitation or general advertising in
connection with the Offering.
 
(b)           Other Compliance.  The Placement Agent has complied and will
comply with Regulation M, applicable FINRA rules and regulations and any other
rules and regulations setting forth restrictions on the dissemination of
research reports and the activities of analysts in connection with this
Offering, and is a member in good standing with FINRA and any applicable state
licensing authorities.
 
(c)           No Unauthorized Distribution of Materials.  The Placement Agent
has not distributed and will not distribute any offering material in connection
with the Offering and sale of the Securities other than copies of the Company’s
SEC Filings and the Transaction Documents or as otherwise instructed by the
Company.

 
3

--------------------------------------------------------------------------------

 

Section 5.             Representations and Indemnities to Survive Delivery.
 
The respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, including its
officers and directors, and of the Placement Agent set forth in or made pursuant
to this Agreement, including, but not limited to the indemnity and contribution
agreements contained in Section 3 above, will remain in full force and effect,
regardless of (i) any investigation made by or on behalf of any Placement Agent
or any person controlling such Placement Agent, the Company, its directors or
officers or any persons controlling the Company; and (ii) any termination of
this Agreement.  A successor to any Placement Agent, or to the Company, its
directors or officers or any person controlling the Company, shall be entitled
to the benefits of the indemnity, contribution and reimbursement agreements
contained in Sections 1 and 3 above.
 
Section 6.             Notices.
 
All communications to the parties hereto hereunder shall be in writing and shall
be mailed, hand delivered or sent by facsimile, with confirmation of receipt by
the intended recipient confirmed as follows:
 
If to the Placement Agent:


WestPark Capital, Inc.
1900 Avenue of the Stars, Suite 310
Los Angeles, CA  90067
Facsimile:  (310) 843-9304
Attention:  Managing Director


With a copy to (which shall not constitute notice):


Stubbs Alderton & Markiles LLP
15260 Ventura Blvd., 20th Fl
Sherman Oaks, CA 91403
Facsimile:  (818) 444-6313
Attention:  Scott Galer, Esq.


If to the Company:


Quastisky Building
P.O. Box 4389
Road Town Tortola
British Virgin Islands
Attention:  _________________________
Facsimile:__________________________


With a copy to (which shall not constitute notice):


K&L Gates LLP
10100 Santa Monica Boulevard,
Seventh Floor
Los Angeles, California 90067
Facsimile:  (310) 552-5001
Attention:  Thomas J. Poletti, Esq.

 
4

--------------------------------------------------------------------------------

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
Section 7.             Successors.
 
This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of their respective employees, officers and directors
and controlling persons, and to their respective successors, and personal
representatives, and no other person will have any right or obligation
hereunder.  Neither the Company nor the Placement Agent shall be entitled to
assign their rights, or delegate their responsibilities, hereunder without the
prior written consent of the other party hereto.
 
Section 8.             Partial Unenforceability.
 
The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof.  If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.
 
Section 9.             Governing Law Provisions.
 
(a)           Governing Law.  This agreement shall be governed by and construed
in accordance with the internal laws of the state of California applicable to
agreements made and to be performed in such state.
 
(b)           Consent to Jurisdiction.  Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby (“Related Proceedings”) may be instituted in the federal courts of the
United States of America located in Los Angeles County, California, or the
courts of the State of California in each case located in Los Angeles County
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for proceedings instituted in regard to the
enforcement of a judgment of any such court (a “Related Judgment”), as to which
such jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding.  Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court.  The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.
 
Section 10.           General Provisions.
 
This Agreement and the Engagement Letter, as each is informed by the further
agreements referenced therein, together constitute the entire agreement of the
Placement Agent and the Company with respect to the Offering, and supersede all
prior or contemporaneous written or oral agreements, understandings and
negotiations with respect to the subject matter hereof.  For clarity, it is the
parties’ intent that this Agreement supplements and amends the Engagement Letter
solely to the extent set forth herein; if a provision of this Agreement and the
Engagement Letter are contradictory, this Agreement shall control.

 
5

--------------------------------------------------------------------------------

 

This Agreement may be executed in two or more counterparts (including via
facsimile or by emailed document in PDF format), each one of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  This Agreement may not be amended or modified unless in
writing by all of the parties hereto, and no condition herein (express or
implied) may be waived unless waived in writing by each party whom the condition
is meant to benefit.  Section headings herein are for the convenience of the
parties only and shall not affect the construction or interpretation of this
Agreement.
 
[The remainder of this page has been intentionally left blank. Signature page
follows.]

 
6

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
 
Very truly yours,
 
FEIGEDA ELECTRONIC TECHNOLOGY, INC.,
a Delaware corporation
 
By:  
/s/ Wu Zuxi
 
Name: Wu Zuxi
 
Title: CEO



The foregoing Placement Agency Agreement is hereby confirmed and accepted by the
Placement Agent as of the date first above written.
 
WESTPARK CAPITAL, INC.
 
By:  
/s/ Richard Rappaport
 
Name:  Richard Rappaport
 
Title:  CEO


 
7

--------------------------------------------------------------------------------

 

EXHIBIT A


PURCHASE AGREEMENT

 
8

--------------------------------------------------------------------------------

 

EXHIBIT B


SHARE EXCHANGE AGREEMENT

 
9

--------------------------------------------------------------------------------

 

EXHIBIT C


ENGAGEMENT LETTER
 
 
[ex10-1pg10.jpg]
 
 
10

--------------------------------------------------------------------------------

 
 
[ex10-1pg11.jpg]
 
 
11

--------------------------------------------------------------------------------

 
 
[ex10-1pg12.jpg]
 
 
12

--------------------------------------------------------------------------------

 
 
[ex10-1pg13.jpg]
 
 
13

--------------------------------------------------------------------------------

 
 
[ex10-1pg14.jpg]
 
 
14

--------------------------------------------------------------------------------

 
 
[ex10-1pg15.jpg]
 
 
15

--------------------------------------------------------------------------------

 
 
[ex10-1pg16.jpg]
 
 
16

--------------------------------------------------------------------------------

 
 
[ex10-1pg17.jpg]
 
 
17

--------------------------------------------------------------------------------

 
 
[ex10-1pg18.jpg]

 
 
18

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF LOCK-UP AGREEMENT FOR SHELL STOCKHOLDERS

______________, 2011
 
Feigeda Electronic Technology, Inc.
Quastisky Building
P.O. Box 4389
Road Town Tortola
British Virgin Islands


WestPark Capital, Inc.
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
The undersigned is a security holder of Feigeda Electronic Technology, Inc.
(formerly known as SRKP 20, Inc. and referred to herein as the “Company”) and
hereby delivers this Lock-Up Agreement to the Company.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in that certain Share Exchange Agreement dated December 6, 2010 (the “Share
Exchange Agreement”) by and among the Company; Immense Fortune Holdings Limited,
a British Virgin Islands corporation (“Immense Fortune”), Legend Media Holdings
HK Limited, a Hong Kong corporation and a wholly-owned subsidiary of Immense
Fortune (“Legend”), and Feigeda Electronic (SZ) Co., Ltd., a company organized
under the laws of the People’s Republic of China and a wholly-owned subsidiary
of Legend, and Finest Day Limited, a British Virgin Islands corporation and sole
shareholder of Immense Fortune.


The undersigned recognizes that following the closing of the transactions
contemplated by the Share Exchange Agreement and as a condition to the Placement
Agency Agreement dated December __, 2010 by and among the Company, Immense
Fortune and WestPark and the transactions contemplated therein, it is in the
best financial interests of the Company and of the undersigned, as a stockholder
of the Company, that the securities of the Company held by the undersigned be
subject to certain restrictions and hereby agrees as follows:
 
Other than as set forth below, the undersigned shall not: (a) sell, assign,
exchange, transfer, pledge, distribute or otherwise dispose of (i) any shares of
the Company’s Common Stock held by the undersigned or (ii) any interest
(including, without limitation, an option to buy or sell) in any such shares of
the Company’s Common Stock, in whole or in part, and no such attempted transfer
shall be treated as effective for any purpose; or (b) engage in any transaction
in respect to any such shares of the Company’s Common Stock held by the
undersigned or any interest therein, the intent or effect of which is the
effective economic disposition of such shares (including, but not limited to,
engaging in put, call, short-sale, straddle or similar market transactions) (the
foregoing restrictions are referred to herein as the “Lock-Up Restrictions”).
 
If the aggregate dollar amount of shares sold in the underwritten public
offering, including the dollar amount of shares sold in any over-allotment
options exercised in connection therewith (the “Public Offering”), that the
Company intends to conduct in connection with its application for listing or
quotation of the Company's Common Stock on either the New York Stock Exchange,
NYSE Amex, NASDAQ Global Market, NASDAQ Capital Market or the OTC Bulletin Board
(the “Listing”) is in an amount that is equal to or greater than $5,000,000, the
Lock-up Restrictions shall be released in full on the date that is six (6)
months from the date of such Listing (the “Listing Date”).

 
19

--------------------------------------------------------------------------------

 

If the aggregate dollar amount of shares sold by the Company in the Public
Offering is less than $5,000,000, one-tenth (1/10) of the shares of the
Company’s Common Stock held as of the date hereof by the undersigned shall be
released from the Lock-Up Restrictions on the date that is ninety (90) days
after the Listing Date (the “Initial Release Date”), and the undersigned’s
shares will automatically be released from the Lock-Up Restrictions every thirty
(30) days after the Initial Release Date on a pro rata basis over the next nine
(9) months, until all of the shares are released from the Lock-Up Restrictions.
 
WestPark Capital, Inc., in its discretion, may release from the Lock-up
Restrictions some or all the undersigned’s shares of the Company’s Common Stock
earlier than the schedule set forth in this Lock-up Agreement.
 
The certificates evidencing the Company Common Stock held by the undersigned
shall bear a legend as set forth below (the “Lock-Up Legend”) and such Lock-Up
Legend shall remain during the term of this Lock-Up Agreement as set forth
above:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER RESTRICTIONS
SET FORTH IN THAT CERTAIN LOCK-UP AGREEMENT BY AND BETWEEN THE COMPANY, A
DELAWARE CORPORATION, AND THE HOLDER HEREOF (THE “LOCK-UP AGREEMENT”), AND MAY
NOT BE SOLD, ASSIGNED, EXCHANGED, TRANSFERRED, ENCUMBERED, PLEDGED, DISTRIBUTED
OR OTHERWISE DISPOSED OF PRIOR TO THAT CERTAIN TIME PERIOD DETAILED IN THE
LOCK-UP AGREEMENT. UPON SATISFACTION OF THE REQUIREMENTS SET FORTH THEREIN, THE
ISSUER AGREES TO REMOVE THIS RESTRICTIVE LEGEND (AND ANY STOP ORDER PLACED WITH
THE TRANSFER AGENT) UPON THE EXPIRATION OF THE TIME PERIOD SPECIFIED IN THE
LOCK-UP AGREEMENT.  A COPY OF THE LOCK-UP AGREEMENT IS AVAILABLE FOR REVIEW AT
THE PRINCIPAL EXECUTIVE OFFICE OF THE ISSUER.
 
[SIGNATURE PAGE FOLLOWS]

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Lock-Up Agreement as of
the date first written above.


     
Printed Name of Holder
 
Signature: ___________________________________
 
Date: _______________________________________
 
Amount of Shares: __________________________


 
21

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF LOCK-UP AGREEMENT FOR COMPANY SHAREHOLDER(S) AND DESIGNEES
 
___________, 2010
 
WESTPARK CAPITAL, INC.
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
Dear Ladies and Gentlemen:
 
The undersigned is a security holder of Feigeda Electronic Technology, Inc.
(formerly known as SRKP 20, Inc. and referred to herein as the “Company”) and
hereby delivers this Lock-Up Agreement to the Company.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in that certain Share Exchange Agreement dated December 6, 2010 (the “Share
Exchange Agreement”) by and among the Company; Immense Fortune Holdings Limited,
a British Virgin Islands corporation (“Immense Fortune”), Legend Media Holdings
HK Limited, a Hong Kong corporation and a wholly-owned subsidiary of Immense
Fortune (“Legend”), and Feigeda Electronic (SZ) Co., Ltd., a company organized
under the laws of the People’s Republic of China and a wholly-owned subsidiary
of Legend, and Finest Day Limited, a British Virgin Islands corporation and sole
shareholder of Immense Fortune.
 
The undersigned recognizes that following the closing of the transactions
contemplated by the Share Exchange Agreement and as a condition to the Placement
Agency Agreement dated December __, 2010 by and among the Company, Immense
Fortune and WestPark (“Placement Agency Agreement”) and the transactions
contemplated therein, it is in the best financial interests of the Company and
of the undersigned, as a stockholder of the Company that the securities of the
Company held by the undersigned be subject to certain restrictions and hereby
agrees as follows:
 
As a condition to the Placement Agency Agreement, and in recognition of the
benefit that the Placement Agency Agreement and the offering to be conducted
thereunder will confer upon the Company and the undersigned as a stockholder of
the Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned irrevocably
agrees, with each of the recipients identified above, joint and severally, for
the benefit of the Company and you, that the undersigned will not publicly
announce any intention to, will not allow any affiliate or subsidiary, if
applicable, to, and will not itself, without the prior written consent of
WestPark Capital, Inc., directly or indirectly, (i) offer, pledge, sell, offer
to sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, lend
or otherwise transfer or dispose of any of the shares of Common Stock or any
securities convertible into, or exercisable or exchangeable for, shares of
Common Stock, or (ii) enter into any swap or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of the shares of
Common Stock or such other securities convertible into, or exercisable or
exchangeable for, shares of Common Stock (whether any such transaction described
in clause (i) or (ii) above is to be settled by delivery of the shares of Common
Stock or such other securities, in cash or otherwise), in each case,
beneficially owned (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) or otherwise controlled by the undersigned on
the date hereof or hereafter acquired or otherwise controlled, for a period
beginning from the date of listing or quotation of the Company's Common Stock on
either the New York Stock Exchange, NYSE Amex, NASDAQ Global Market, NASDAQ
Capital Market or the OTC Bulletin Board (the “Listing Date”) and continuing to
and including the date twenty-four (24) months after the Listing Date; provided,
however, that, if the undersigned is an individual, the undersigned may, without
the prior written consent of WestPark Capital, Inc., (i) transfer shares of
Common Stock or any securities convertible into, or exercisable or exchangeable
for, Common Stock either during his or her lifetime or, on death, by bona fide
gifts, will or intestacy to members of the undersigned’s immediate family or to
trusts exclusively for the benefit of members of the undersigned’s immediate
family, provided that, prior to any such transfer, such transferee executes an
agreement, satisfactory to WestPark Capital, Inc., pursuant to which such
transferee agrees to receive and hold such shares subject to the provisions
hereof and that there shall be no further transfer except in accordance with the
provisions hereof, and (ii) exercise options held in the undersigned's name to
purchase shares of Common Stock provided that, any securities obtained upon the
exercise of such option will be held subject to the provisions hereof and that
there shall be no further transfer of any such securities except in accordance
with the provisions hereof.  For purposes of this paragraph, “immediate family”
shall mean the undersigned’s spouse, lineal descendents, father, mother,
brothers or sisters (including any such relatives by adoption).

 
22

--------------------------------------------------------------------------------

 

The undersigned confirms that he, she or it understands that WestPark Capital,
Inc. and the Company will rely upon the representations set forth in this
agreement as a condition to the Placement Agency Agreement.  The undersigned
agrees and consents to the entry of stop transfer instructions with the
Company’s transfer agent against the transfer of Common Stock except in
compliance with this agreement.  This agreement shall be binding on the
undersigned and his, her or its respective successors, heirs, personal
representatives and assigns.
 
Sincerely,
 
     
Signature
 
     
Name
 
     
Title


 
23

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF LOCK-UP AGREEMENT FOR COMPANY
 
December __, 2010
 
WESTPARK CAPITAL, INC.
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
 
Dear Ladies and Gentlemen:
 
The undersigned, SRKP 20, Inc., a Delaware corporation (referred to herein as
the “Company”), hereby delivers this Lock-Up Agreement to WestPark Capital, Inc.
(“WestPark” or “you”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in that certain Placement Agency
Agreement dated December __, 2010 (the “Placement Agency Agreement”) by and
among the Company, Immense Fortune Holdings Limited, a company organized under
the laws of the British Virgin Islands, and WestPark.
 
As a condition to the Placement Agency Agreement, and in recognition of the
benefit that the Offering will confer upon the Company, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned irrevocably covenants and agrees that except as
expressly contemplated by the Share Exchange and the Offering, it will not,
directly or indirectly, (a) offer, pledge, sell, offer to sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend or otherwise
transfer or dispose of any of the shares of Common Stock or any securities
convertible into, or exercisable or exchangeable for, shares of Common Stock, or
(b) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the shares of Common Stock or
such other securities convertible into, or exercisable or exchangeable for,
shares of Common Stock (whether any such transaction described in clause (a) or
(b) above is to be settled by delivery of the shares of Common Stock or such
other securities, in cash or otherwise), other than repurchases at cost or
without cost pursuant to the terms of the Company’s option and restricted stock
purchase agreements, in each case, beneficially owned (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) or otherwise
controlled by the Company on the date hereof or hereafter acquired or otherwise
controlled, for a period beginning from the date of listing or quotation of the
Company's Common Stock on either the New York Stock Exchange, NYSE Amex, NASDAQ
Global Market, NASDAQ Capital Market or the OTC Bulletin Board (the “Listing
Date”) and continuing to and including the date twenty-four (24) months after
the Listing Date, without the prior written consent of WestPark; provided,
however, that the Company may, without the prior written consent of WestPark,
issue equity awards to employees of the Company pursuant to equity incentive
plans approved by the board of directors and shareholders of the Company
(provided that such grants do not exceed 7% of the outstanding shares, which
includes the issuance of the shares issued in connection with the Offering).

 
24

--------------------------------------------------------------------------------

 

The Company confirms that it understands that WestPark Capital, Inc. will rely
upon the representations set forth in this agreement as a condition to the
Placement Agency Agreement.  This agreement shall be binding on the undersigned
and its successors, heirs, personal representatives and assigns.
 
Sincerely,
 
SRKP 20, INC.,
a Delaware corporation
 
By:  
     
 
Name: Richard Rappaport
 
Title:  President



RATIFIED, ACCEPTED & AGREED:
 
FEIGEDA ELECTRONIC TECHNOLOGY, INC.,
a Delaware corporation
 
By:  
      
 
Name:  
      
 
Title:
      
Date: December __, 2010


 
25

--------------------------------------------------------------------------------

 